NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                 No. 14-1636
                                 ___________

                           TIMOTHY E. TRIMBLE,
                                         Appellant

                                       v.

                            JACK SHAW, OSCE Official;
      DANIEL N. RICHARD, Director in Personal capacity, other unknown
    officials in their personal capacity for the Commonwealth of Pennsylvania;
JOSEPH SIGNORE; SUSAN LAMPING; JEFFREY DESANZO; LOU PASQUELIN;
JAN HOFFMAN; CAROLE COLLELLA; ATTORNEY URICK, in personal capacity,
     other unknown officials in their personal capacity of Beaver County, Pa.
                     ____________________________________

                 On Appeal from the United States District Court
                    for the Western District of Pennsylvania
                     (D.C. Civil Action No. 2:13-cv-00172)
                  District Judge: Honorable Arthur J. Schwab
                  ____________________________________

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                               August 12, 2014

             Before: JORDAN, COWEN and BARRY, Circuit Judges

                        (Opinion filed: August 14, 2014 )
                                 ___________

                                  OPINION
                                 ___________

PER CURIAM
       Timothy E. Trimble initiated a civil action in the United States District Court for

the Western District of Pennsylvania in March 2013. In his second amended in forma

pauperis complaint, Trimble sued the defendants pursuant to 42 U.S.C. § 1983 in relation

to allegedly unconstitutional actions that occurred in, and as a result of, his 1993 divorce

proceedings. Essentially, he objected to how the divorce proceedings were conducted in

the 1990s, including the role of the domestic relations hearing officers in his case. He

also complained about the garnishment of his wages and Social Security disability

payments through July 2010. He submitted lengthy appendices to the District Court in

support of his claims that included his correspondence on these and related matters from

1993 until 2010.

       The defendants (all but Shaw, who had not been served) filed motions to dismiss

the second amended complaint, arguing, inter alia, that Trimble’s claims were time-

barred. A Magistrate Judge issued a report, recommending that the motions be granted

because Trimble’s claims were untimely on the face of the complaint. The Magistrate

Judge also stated that the claims against Shaw be dismissed sua sponte under 28 U.S.C.

§ 1915(e) on the same basis. Trimble objected, arguing, among other things, that his

claims could be considered timely because he did not immediately discover some of the

alleged wrongdoing and also because he had been too depressed to appreciate the

ramifications of the defendants’ action. Regarding the time-bar, in his second amended

complaint, he additionally noted that he did file a complaint in a federal district court in

                                              2
Florida within two years of 2010. The District Court rejected Trimble’s objections,

adopted the report and recommendation, and dismissed the complaint. Trimble twice

sought reconsideration, which the District Court twice denied.1 Trimble appeals.

         We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise

plenary review over the order dismissing Trimble’s second amended complaint. See

McGovern v. City of Phila., 554 F.3d 114, 115 (3d Cir. 2009); Allah v. Seiverling, 229
F.3d 220, 223 (3d Cir. 2000). Generally, our review of an order denying a motion for

reconsideration is for abuse of discretion, but, to the extent the denial is based on the

interpretation and application of a legal precept, our review is plenary. See Koshatka v.

Phila. Newspapers, Inc., 762 F.2d 329, 333 (3d Cir. 1985). We review orders denying

appointment of counsel for abuse of discretion. See Tabron v. Grace, 6 F.3d 147, 155 n.4

(3d Cir. 1993). Upon review, we will affirm the District Court’s judgment.

         The District Court properly dismissed the complaint because Trimble’s claims

were time-barred on the face of his second amended complaint. If a plaintiff’s

allegations, taken as true, show that relief is barred by the applicable statute of

limitations, a complaint is subject to dismissal for failure to state a claim. See Jones v.

Bock, 549 U.S. 199, 215 (2007); see also, e.g., Bethel v. Jendoco Constr. Corp., 570 F.2d
1168, 1174 (3d Cir. 1978). Furthermore, although the running of the statute of

limitations is an affirmative defense, see Fed. R. Civ. P. 8(c), where that defense is


1
    In the course of the proceedings, the District Court also denied Trimble’s motions to
                                                3
obvious from the face of the complaint and no development of the record is necessary, a

court may dismiss a time-barred complaint sua sponte under 28 U.S.C.

§ 1915(e)(2)(B)(ii) for failure to state a claim. See, e.g., Fogle v. Pierson, 435 F.3d 1252,

1258 (10th Cir. 2006); cf. Ball v. Famiglio, 726 F.3d 448, 459-60 (3d Cir. 2013) (ruling

that a dismissal for failure to state a claim based on an affirmative defense that is clear on

the face of a complaint can constitute a strike under 28 U.S.C. § 1915(g)).

       Trimble’s claims, made pursuant to 42 U.S.C § 1983, are governed by 42 Pa.

Cons. Stat. § 5524(2), Pennsylvania’s two-year statute of limitations for tort actions. See

Kach v. Hose, 589 F.3d 626, 634 (3d Cir. 2009); Napier v. Thirty or More Unidentified

Fed. Agents, Emps. or Officers, 855 F.2d 1080, 1087 (3d Cir. 1988). They accrued when

he knew or should have known of the injuries on which his claims are based. See

Sameric Corp. v. Philadelphia, 142 F.3d 582, 599 (3d Cir. 1998).

       All of Trimble’s claims accrued more than two years before he filed his civil

action in the District Court. Some of the claims accrued decades ago. At the latest, his

most recent claims, those relating to the garnishment, accrued in July 2010. See

Complaint at 29 (“The last action that beaver [sic] County had taken on this case

occurred July 6, 2010.”) Considering his allegations, we conclude that Trimble knew of

any injuries at the times described in his complaint. Although he states that he could not

discover the claims previously, his allegations and the voluminous appendices with his


appoint counsel.
                                              4
detailed correspondence about these matters throughout the decades belies that claim,

including his argument that depression impeded his awareness. That Trimble filed a

complaint in another district court previously does not change the date he initiated this

action.2 For these reasons, the District Court properly dismissed Trimble’s second

amended complaint as time-barred.

       Furthermore, the District Court properly denied reconsideration because Trimble

did not present a basis for it. See Max’s Seafood Cafe by Lou-Ann, Inc. v. Quinteros,

176 F.3d 669, 677 (3d Cir. 1999). Also, because the applicable statute of limitations

clearly barred Trimble’s complaint, the District Court did not abuse its discretion in

denying appointed counsel. See Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993)

(explaining that before appointing counsel, a court must, as a threshold matter, determine

if a case has arguable merit in fact and in law).

       For these reasons, we will affirm the District Court’s judgment.




2
  In his reply brief, Trimble also presents an argument that he suffers a “continuing
wrong” that would make his claims timely. First, it does not appear that he presented this
argument in his opening brief or in the District Court. As we have explained, absent
compelling circumstances, which are not present here, we will not consider issues raised
for the first time on appeal. See Shell Petroleum, Inc. v. United States, 182 F.3d 212, 219
(3d Cir. 1999). Also, issues in dispute on appeal should be raised in an opening brief, not
in reply. See, e.g., Ethypharm S.A. Fr. v. Abbott Labs., 707 F.3d 223, 231 n.13 (3d Cir.
2013) (explaining that issues not so raised may be considered waived). Lastly, we note
that although Trimble uses the term “continuing wrong,” he does not present a case that
fits within the doctrine. See Island Insteel Sys., Inc. v. Waters, 296 F.3d 200, 214 n.8 (3d
Cir. 2002) (describing the doctrine).
                                               5